DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (US 20080072664) in view of Robinson (US 20100291669) and/or Calandra (US 5094955), and further in view of Burd (US 8822167) and/or Watson (US 6599476).
With respect to claims 6-8 and 10, Hansen discloses a system for testing a biological sample comprising a plurality of processing modules and a data management module. The data management module includes a controller (Figure 1:300) that   Indeed, at least paragraphs [0041]-[0044] describe a fully automated system in which a fluidics device (Figure 1:100) is configured to transfer sample from one analysis location to another. Hansen indicates in at least paragraphs [0005]-[0007], [0020], [0041] and [0053] that a sample preparation module (Figure 1:400) is configured to prepare biological samples for testing in a second module and a third module, wherein the second module is for detecting the type of bacteria in a sample, and wherein the third module is for determining the antibiotic susceptibility of the microorganism. Hansen makes it clear that automated ID/AST systems having separate ID and AST modules are well known in the art. Hansen additionally teaches in paragraph [0010] and throughout the reference that the sample preparation module is configured to prepare a less concentrate (i.e. “diluted”) sample for testing in the third module and a concentrated sample in the second module ("the fluidics system is further configured for adding a diluent to the sample container and/or removing at least a portion of the preliminary sample from the sample container”). In other words, the Hansen system is fully capable of preparing a diluted or concentrated sample as needed for any test or process.
Hansen, however, does not expressly teach that a first module is used to detect the presence of a microorganism in the sample before the sample is moved to downstream second and third modules.

Calandra discloses a method for testing a biological sample comprising a first module (generally, Fig. 1) for detecting the presence of a microorganism. Calandra teaches that changes in pH or CO2 concentration are indicative of microorganism growth and are obtained by using common prior art detection systems. After a positive identification has been obtained, the samples are moved to a second module (see Examples 5 and 6) for determination of a specific bacteria type.
At the time of the invention, it would have been obvious to include a first initial positive/negative detection module when practicing the Hansen method in order to make an early determination as to whether microorganisms are present in a sample. One of ordinary skill, in view of Robinson and/or Calandra, would have recognized that samples need not be subjected to extensive downstream ID/AST testing when there is no bacteria to be found in the sample in the first place. Robinson and Calandra teach 
Hansen and Robinson/Calandra still differ from Applicant’s claimed invention because Hansen does not appear to expressly indicate that the second and third testing preparations are derived from a single inoculum produced by selecting a single colony containing only one microorganism strain.
Burd discloses a testing method for evaluating a wide variety of biological samples for the presence of a microorganism or other infectious disease conditions.  Burd indicates that individual assays are prepared within an array of assay units, wherein a fluid transfer device is configured to deposit at least first and second samples within respective first and second units (e.g. modules). This is discussed in column 4, lines 13-53 and claim 1 (“Transferring a first portion of said biological sample to a first movable assay unit, and transferring a second portion of said biological sample to a second movable assay unit, effective to divide said biological sample into at least a first portion and a second portion at an initial time; Detecting a signal indicative of the presence of, or absence of, a first analyte of a first analyte type in said first portion of the biological sample in the first movable assay unit by a first time; and Detecting a signal indicative of the presence of, or absence of, a second analyte of a second analyte type in said second portion of the biological sample in the second movable assay unit by a second time”).  Burd additionally states in column 3, lines 20-25 and column 16, lines 19-28 that 
Watson discloses a sample distribution method for processing a biological sample fluid.  Watson teaches in at least column 1, lines 12-18 that it is well known in the art that it is often necessary to split a sample into two separate portions to facilitate simultaneous analysis at different locations.  Watson indicates in column 11, line 11 to column 12, line 36 that first (Figure 6C:14) and second (Figure 6C:15) modules carrying sample fluid are generated in a controlled manner using a pipetting device from a common initial receiving source.
At the time of the invention, it would have been obvious to conducts testing in the modified Hansen second and third modules using samples prepared from a single inoculum derived from a single microorganism strain. Burd and Watson expressly teach how it is well known in the art to prepare samples for multiple tests from the same source inoculum, wherein each sample is subjected to a different dilution protocol and a different analysis. It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143. One of ordinary skill would have readily recognized the benefits of initiating testing in separate ID and AST modules in parallel in order to more thoroughly evaluate the contents of the same source of sample fluid.

.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,294,508. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,294,508 are similar in that they describe a first module for determining a presence or absence of a microorganism in a culture sample and a data management module having a controller for receiving data regarding the cultured biological sample and communicating a signal to a sample 

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Hansen does not disclose dispensing a first aliquot from the first sample container into a first testing container, and then adjusting the concentration of particles in the same sample container for a different test to be performed using a second test container.  Applicant argues that Robinson and Calandra do not cure this defect because these references also do not teach completing sample processing in a separate module after the sample has been determined to be positive for microbial growth.  In response, it is noted that Robinson indicates in paragraphs [0017], [0019], [0023] and [0026] and throughout the reference that an initial positive/negative assessment is made of each sample container in order to determine whether or not the sample is sent to a downstream detection site.  Robinson states that the divided sample may also be further concentrated using centrifugation (see, for example, paragraph [0029]) in order to prepare the sample for subsequent identification using an optical detector. Similarly, Calandra teaches that after a positive identification has been obtained, the samples are moved to a second module In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant additionally argues that Burd fails to disclose a method in which the concentration of a sample for use in multiple modules is accomplished in a single location in a single tube, because Burd requires that different portions of sample are sent to different assay units.  Applicant also argues that Watson does not disclose a sample preparation module used as a central module for adjusting the sample concentration of a single suspension.  However, Burd requires “transferring a first portion of said biological sample to a first movable assay unit, and transferring a second portion of said biological sample to a second movable assay unit, effective to divide said biological sample into at least a first portion and a second portion at an initial time.”  In other words, Burd expressly teaches that the sample originates at a single location in a single tube, and then is subsequently divided so that first and second portions are sent to different locations.  As for Applicant’s remaining argument, it is noted that the claims do not require that the sample preparation module is used as a central module for adjusting the sample concentration of a single suspension.  Rather, claim 6 only states that “the first portion of the suspension for identifying the microorganism is more concentrated than the second portion of the suspension for antimicrobial susceptibility In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799